Citation Nr: 1500131	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected hypertension.

2.  Entitlement to a disability rating greater than 10 percent for service-connected hypertension.
 
3.  Entitlement to an initial disability rating greater than 20 percent for service-connected prostate cancer with erectile dysfunction.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In April 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in September 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issue being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Following the issuance of the most recent September 2012 Supplemental Statement of the Case, the Veteran submitted additional evidence in support of his claim that has not been initially considered by the agency of original jurisdiction.  In this circumstance, the law requires that the Board return the appeal to the agency of original jurisdiction for initial consideration of the new evidence.   See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  However, in an Informal Hearing Presentation dated in November 2014, the Veteran's representative waived initial consideration of this evidence by the agency of original jurisdiction.  As such, the Board will consider the additional evidence in the first instance.

The evidence of record suggests that the Veteran's service-connected disabilities may impact his ability to maintain substantially gainful employment.  As such, the record appears to raise the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  When evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Thus, the issue is included among those before the Board.

In the September 2011 Remand, the Board indicated that the record raised a claim of service connection for erectile dysfunction secondary to service connected prostate cancer, and entitlement to service connection for depression secondary to service connected prostate cancer.   It does not appear that the agency of original jurisdiction has adjudicated these issues.  Additionally, in correspondence dated in November 2013, the Veteran appears to have raised claims of service connection for back, thigh, and knee disabilities.  These new issues have been raised by the record, but have not been adjudicated by the agency of original jurisdiction.   Therefore, all of the stated issues are referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of entitlement to service connection for a heart disorder, an initial disability rating greater than 20 percent for prostate cancer with erectile dysfunction, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Hypertension has not been shown to be productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent disability rating for service-connected hypertension have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104 , Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in August 2007, December 2007, June 2008, February 2011, February 2011, and October 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well 
as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in September 2011 in order to obtain outstanding treatment records and afford the Veteran a VA examination so as to assess the severity of his hypertension.  Thereafter, additional treatment records were associated with the claims file,  and the Veteran was afforded a VA examination in November 2011.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Increased Disability Rating for Hypertension

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the 
same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran was granted service connection for hypertension in an October 1981 rating decision, and was assigned an initial 10 percent disability rating.  The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court)held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2014) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of the October 1981 rating decision, there is no evidence received within one year which relates to the service-connected hypertension.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the February 2008 rating action is the proper rating decision on appeal.

The Veteran asserts that his hypertension warrants a disability rating greater than 10 percent.  His hypertension has been rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, that provides that hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10 percent disability rating.  Additionally, 10 percent is the minimum disability rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more; a 40 percent disability rating is assigned when diastolic pressure is predominantly 120 or more; and a 60 percent disability rating is warranted when diastolic pressure is predominantly 130 or more.
As relevant, Note (1) of Diagnostic Code 7101 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id.  However, the Court has held that Note (1) applies only to confirming the existence of hypertension.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

VA outpatient treatment records dated from February 2007 to January 2008 show that the Veteran hypertension was noted to be well-controlled.

A VA examination report dated in February 2008 shows that the Veteran reported that his blood pressure was getting worse because he had to take more medication to control it.  He added that on the day of examination, he had not taken his medication and his blood pressure was elevated.  He denied chest pain, dizziness, headaches, and shortness of breath.  Continuous medication was said to be needed to control hypertension.  Blood pressure was read to be 165/103, 163/96, and 160/96.  The diagnosis was hypertension.  Effect on occupation was said to be significant and described as a lack of stamina.

VA outpatient treatment records dated through January 2011 show that the Veteran's hypertension was said to be stable on medication.  There were no treatment records showing where diastolic pressure was 110 or more, or systolic pressure was 200 or more.

A private medical record from UF Normandy Family Practice Center dated in May 2011 shows that the Veteran's blood pressure was read to be 149/91.

A VA examination report dated in November 2011 shows that the Veteran was said to take continuous medication for his hypertension.  Blood pressure was read to be 193/113, 148/99, and 131/85.  Medication taken for his disability was said to affect  his thinking in that he would feel like he was in a daze.  The diagnosis was hypertension on medication with no objective evidence of complications.  The examiner opined that the hypertension caused no functional impairment in the Veteran's capacity for performing substantially gainful employment for either physical or sedentary duties.

A private medical record dated in November 2011 shows that the Veteran described a history of hypertension with a recent history of dyspnea.  The assessment was a history of hypertension and dyspnea on exertion which may represent an angina equivalent.  He was said to have an abnormal cardiac physical examination.

A Hypertension Disability Benefits Questionnaire completed by the Veteran's private physician in October 2012, shows that blood pressure readings were said to be 143/87 and 140/80.

Applying the applicable Diagnostic Code rating criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 10 percent for the Veteran's service-connected hypertension.  As indicated above, in order to warrant the assignment of a disability rating greater than 10 percent, the medical evidence of record must show that the Veteran's hypertension is manifested by diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  The medical evidence of record over the entire course of this appeal has never shown systolic pressure of 200 or more.  Similarly, there was only one instance in which the diastolic pressure was 110 or more, namely, 113 in one of three readings in November 2011.  The remaining diastolic readings of record were less than 110.  

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has occupational and social impairment due to the symptoms discussed above, which are contemplated by the rating criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is unnecessary to determine whether there are any related factors such as hospitalization or interference with employment. 

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a disability rating in excess of 10 percent.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 C.F.R. § 4.3.


ORDER

A disability rating greater than 10 percent for service-connected hypertension is denied.


REMAND

Unfortunately, another remand is required in this case as to the issues of service connection for a heart disorder, an initial disability rating greater than 20 percent for prostate cancer with erectile dysfunction, and a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

With regard to the issue of service connection for a heart disorder, the Veteran asserts that he has a heart disorder that is manifested as a result his period of active service.  Specifically, he argues that he has ischemic heart disease that is the result of exposure to herbicides in service, and also that he has heart disease that may be secondary to his hypertension.  

A VA examination report dated in November 2011 concludes that the Veteran did not have a diagnosis of a heart condition.  However, a private medical record from R. B. Stapleton, III, M.D., dated later in November 2011, shows that the Veteran was found to have an abnormal cardiac examination.  Additional testing was planned, to include a 2D echocardiogram and a stress echocardiogram.

The first page of a Heart Conditions (Ischemic and Non-Ischemic Heart Disease, Arrhythmias, Valvular Disease, and Cardiac Surgery) Disability Benefits Questionnaire is of record showing that the Veteran has valvular heart disease, including aortic insufficiency, mitral regurgitation, and tricuspid regurgitation.  However, the second page of this document (including date and physician signature) does not appear to be of record.  

As such, in light of the possible diagnoses of a heart disorder made following the most recent VA examination of the Veteran, additional development is required prior to further adjudication of the record.

With regard to the issue of a disability rating greater than 20 percent for service-connected prostate cancer, during the most recent VA examination in February 2011, the Veteran reported that his prostate cancer had returned and that he was scheduled for future hormone therapy.  Moreover, additional private medical treatment records suggest that the Veteran's disability had increased in severity since the most recent VA examination.  

Because there may have been significant changes in the Veteran's condition, the Board finds that a new VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

As noted above, the record suggests that the Veteran may be unable to work full time due to his service-connected disabilities.  In Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's claims being remanded.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran that are not yet associated with the claims file should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the 
Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall once again contact the Veteran and request him to identify the names, addresses, and dates of treatment for all private medical care providers that may possess additional records. Namely, results of all testing to include a 2D echocardiogram and a stress echocardiogram noted on private examination in November 2011, as well as, the completed Heart Conditions (Ischemic and Non-Ischemic Heart Disease, Arrhythmias, Valvular Disease, and Cardiac Surgery) Disability Benefits Questionnaire previously submitted to VA of which only the first page is of record.  After obtaining the necessary authorization, the identified treatment records should be obtained and associated with the claims file.

3.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination with a physician so as to determine the precise nature and etiology of his asserted heart disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail. 

The examiner is requested to opine as to the following questions:
(a)  Is it at least as likely as not that the Veteran has ischemic heart disease?

(b)  Is it at least as likely as not that the Veteran has a current heart disorder?  In rendering this opinion, the examiner must comment on the evidence of record which shows a November 2011 finding of an abnormal cardiac examination, and a suggestion of  valvular heart disease, including aortic insufficiency, mitral regurgitation, and tricuspid regurgitation. 

(c)  Is it at least as likely as not that any heart disorder found to be present is related to or had its onset during service or within the initial year after separation?

(d)  Is it at least as likely as not that any heart disorder found to be present was caused (in whole or in part) by a service-connected disability, to specifically include hypertension, to include any medication taken for treatment thereof.

(e)  Is it at least as likely as not that any heart disorder found to be present is aggravated (permanently worsened) by a service-connected disability, to specifically include hypertension, to include any medication taken for treatment thereof.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular heart disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction shall schedule the Veteran for a VA genitourinary examination with a physician so as to determine the precise nature and severity of his residuals of prostate cancer.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail.

The examiner is directed to identify all residuals attributable to the Veteran's service-connected residuals of prostate cancer.  The examiner is requested to discuss whether there is objective evidence that the Veteran has urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed more twice daily. 

The examiner should also address daytime voiding interval, in hours; the number of times per night the Veteran awakens to void; and a description of any obstructive symptomatology.  The examiner must indicate the extent, if any, renal dysfunction; and frequency, if any, urinary tract infection, to include a description of therapy and management. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


